N-SAR EXHIBIT 77C OPPENHEIMER COMMODITY STRATEGY TOTAL RETURN FUND SPECIAL SHAREHOLDER MEETING (Unaudited) On February 29, 2012, a shareholder meeting of Oppenheimer Commodity Strategy Total Return Fund (the “Fund”) was held at which the twelve Trustees identified below were elected (Proposal No. 1).At the meeting Proposal No. 2 (including all of its sub-proposals) and Proposal No. 3 were approved as described in the Fund’s proxy statement for that meeting.The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees William L. Armstrong179,858,4944,044,153 Edward L. Cameron179,784,1294,118,518 Jon S. Fossel 180,031,9033,870,743 Sam Freedman 179,885,6524,016,994 Richard F. Grabish179,891,1814,011,466 Beverly L. Hamilton180,107,5513,795,095 Robert J. Malone180,042,6853,859,962 F. William Marshall, Jr.180,009,5213,893,125 Victoria J. Herget180,055,0383,847,609 Karen L. Stuckey180,097,7413,804,905 James D. Vaughn180,040,4613,862,186 William F. Glavin, Jr.179,994,2633,908,383 2a:Proposal to revise the fundamental policy relating to borrowing ForAgainstAbstainBroker Non Vote 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2b-2:Proposal to remove the additional fundamental policy relating to concentration of investments ForAgainstAbstainBroker Non Vote 2e-1:Proposal to revise the fundamental policy relating to lending ForAgainstAbstainBroker Non Vote 2g-1:Proposal to revise the fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2g-2:Proposal to remove the additional fundamental policy relating to real estate and commodities ForAgainstAbstainBroker Non Vote 2h:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstainBroker Non Vote 2i:Proposal to revise fundamental policy relating to underwriting ForAgainstAbstainBroker Non Vote 2o:Proposal to convert the Fund’s investment objective from fundamental to non-fundamental ForAgainstAbstainBroker Non Vote Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstainBroker Non Vote
